department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list aug cetln mets legend company a advisor b administrator c company d amount e amount f amount g plan x dear this is in response to a request submitted by letter dated date for a ruling the following facts and representation have been submitted under penalties of to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date date and correspondence faxed to us on date supplemented the request perjury to support the ruling_request page you retired from company a in at which time you began to receive periodic distributions from plan x a plan maintained by company a which is represented to be qualified within the meaning of sec_401 of the code you received periodic distributions through your periodic distribution was amount e in your plan x account originally consisted of approximately percent employer stock and percent of diversified fund securities on august diversified investments into company a stock so that after such investment change_date your account consisted of percent of company a stock you converted your you approached advisor b for assistance in determining your net_unrealized_appreciation and cost_basis for the purpose of requesting a distribution from plan x advisor b calculated your net_unrealized_appreciation and your cost_basis in the stock the acting in part on reliance from calculations turned out to be incorrect in september advisor b you decided to take a lump sum distribution of your account balance from plan x and roll over a part of it into an ira service advisor b has stated that if he had found any contrary information to that information which he gave you he would have informed you of such in a signed affidavit provided to the internal revenue on september plan x administrator c effectuated a rollover of shares of company a stock the value of which totaled amount f to an individual_retirement_arrangement ira at company d amount f equaled your contributions to plan x and company a’s matching_contributions made on your behalf to plan x stock whose value at the time was amount g was distributed to you by plan x you believed based on advice from advisor b that the shares totaling amount f in value which were rolled over into your ira represented the cost_basis of the shares of stock in your plan x account and that the shares totaling amount g in value represented the net_unrealized_appreciation in the shares when you received form of stock held in your plan x account it was in january r that you realized that the net_unrealized_appreciation in your shares of stock had been incorrectly determined and that your and advisor b’s understanding of the tax implications shares of company a stock into an ira was in error surrounding your rolling over the upon realizing this you contacted company a and requested that you be permitted to return the distributed stock to plan x company a informed you that this could not be done you now desire to roll over the remainder of company a stock which was distributed from plan x into an ira set up and maintained in your name based on the foregoing you request that the internal_revenue_service waive the day rollover limitation under sec_408 of the code in order to allow you to roll over the plan x distribution to an ira sec_402 of the code provides that any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers and portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property page sec_402 of the code provides in part that the secretary may waive the day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred you requested a distribution from plan x and accomplished a partial_rollover of said distribution based on advice from your tax advisor advisor b which proved to be incorrect had you received advice which fully explained the tax consequences to you you would not have taken the actions described herein with respect to your ra x account but would have taken action consistent with minimizing the tax consequences associated with receiving a lump sum distribution from plan x immediately upon learning of the error you attempted to correct the situation by attempting to roll over the company a stock distributed from plan x back to plan x your request was denied therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of the shares of stock distributed from plan x to you and not previously rolled over into an ira by the administrator on or about september provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contribution of the shares of stock distributed from plan x to you into an ira set up and maintained in your name will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts if any that are required to be and distributed by sec_401 of the code with respect to calendar years this letter is directed only to the taxpayer who requested it sec_6110 of the no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact id - at _ please address all correspondence to se t ep ra t3 sincerely yours dov rances v sloan ager employee_plans technical group y enclosures deleted copy of ruling letter notice of intention to disclose cc
